Citation Nr: 1700724	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  08-36 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability to include whether the disorder is secondary to service connected residuals of a left knee injury with osteoarthritis, status post meniscectomy. 

2.  Entitlement to a rating in excess of 20 percent for left shoulder bursitis, effective January 20, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran had active military service from July 1977 to July 1981, April 1982 to April 1984, November 2001 to November 2002, and from March 2003 to November 2005.  

In August 2015, the Board confirmed and continued the 20 percent rating for the Veteran's left shoulder bursitis, effective January 20, 2009.  The Board remanded the claim to reopen the issue of entitlement to service connection for a right knee disorder.  

In October 2016, pursuant to a joint motion by the Veteran and the VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2015 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In September 2012, during the course of the appeal, the Veteran had a hearing before the Veterans Law Judge whose signature appears at the end of this decision. 

After reviewing the record, the Board finds that still additional development is warranted prior to further appellate consideration.  


REMAND

In April 2015, VA denied the Veteran's application to reopen a claim of entitlement to service connection for a right knee disability to include whether it was secondary to his service-connected residuals of a left knee injury with osteoarthritis, status post meniscectomy. The Veteran submitted a notice of disagreement later that month.  

In August 2015, the Board directed the RO to issue the Veteran and his representative a Statement of the Case addressing his application to reopen an issue of entitlement to service connection for a right knee disability.  That action has not yet been completed.  Hence, further development is required.

In the October 2016 Joint Motion, the parties agreed that VA was to address whether the combined impact of all of the Veteran's service-connected disabilities warranted referral for consideration of an extraschedular rating.  The salient question is whether his other service-connected disabilities, along with his service-connected bursitis of the left shoulder with arthritis, have a collective impact that was not contemplated by the schedular rating criteria under which his bursitis of the left shoulder with arthritis is evaluated.  38 C.F.R. § 4.71a, Diagnostic Code 5201; Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (finding that the "plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities"); see also Yancy v. McDonald, 27 Vet. App. 484, 494, 496 (2016) (holding that "the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal," whenever this issue is reasonably raised by the record").  

In November 2016, the Veteran submitted additional evidence in support of his claim.  It included records reflecting the Veteran's VA treatment through September 2016; and records reflecting treatment by W. B. W., M.D. through November 2016.  The Veteran requested that his case be remanded so that the Agency of Original Jurisdiction (AOJ) could consider the additional evidence prior to consideration by the Board.  The Veteran acknowledged that his request could result in a significant delay in the Board's consideration of his appeal.  

In light of the foregoing, the case is REMANDED to the AOJ for the following actions:

1.  Issue the Veteran and his representative a statement of the case addressing the application to reopen a claim of entitlement to service connection for a right knee disability to include whether it is secondary to residuals of a left knee injury with osteoarthritis, status post meniscectomy.  All appropriate appellate procedures must be followed.  The Board will not address this issue absent a timely perfected appeal.

2.  Readjudicate the issue of entitlement to a rating in excess of 20 percent for bursitis of the left shoulder since January 20, 2009.  In addition to evidence previously on file, consider all evidence added to the record since the Board's decision in August 2015.  

Also, consider whether the combined impact of all of the Veteran's service-connected disabilities warrant referral to the Director of the Veterans Compensation and Pension Service for consideration of an extraschedular rating.  Specifically address a January 2010 VA medical examination report in which the Veteran alleged that "[a]fter being released from active duty in 2005, [he] attempted to return to his job in Atlanta as a police officer, but they would not allow him to come back to work . . . because of his left shoulder and back." 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue him and his representative a supplemental statement of the case and afford an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

